Exhibit 4(w) February 25, 2011 Securities and Exchange Commission 100 F. Street, N.E. Washington, D.C. 20549 Subject: General Electric Capital Corporation Annual Report on Form 10-K for the fiscal year ended December 31, 2010 – File No. 001-06461 Dear Sirs: Neither General Electric Capital Corporation (the “Corporation”) nor any of its subsidiaries has outstanding any instrument with respect to its long-term debt, other than those filed as an exhibit to the Corporation’s Annual Report on Form 10-K for the fiscal year ended December 31, 2010, under which the total amount of securities authorized exceeds 10% of the total assets of the registrant and its subsidiaries on a consolidated basis. In accordance with paragraph(b)(4)(iii) of Item601 of RegulationS-K (17 CFR§229.601), the Corporation hereby agrees to furnish to the Securities and Exchange Commission, upon request, a copy of each instrument that defines the rights of holders of such long-term debt not filed or incorporated by reference as an exhibit to the Corporation’s Annual Report on Form 10-K for the fiscal year ended December 31, 2010. Very truly yours, GENERAL ELECTRIC CAPITAL CORPORATION By: /s/ Kathryn A. Cassidy Kathryn A. Cassidy Senior Vice President Corporate Treasury and Global Funding Operation
